UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-49789 HENRY COUNTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) 207 Panorama Drive, Lavonia, Georgia 30553 (770) 312-2817 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $2.50 per Share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13 (a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)* x Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o *Explanatory Note: Registrant is a bank holding company and the class of securities to which this certification applies is held of record by fewer than 1,200 persons. Registrant is relying on Section 12(g)(4) of the Securities Exchange Act of 1934 (the “Act”), as amended by the Jumpstart Our Business Startups Act, to terminate the registration of its common stock, $2.50 par value per share, under Section 12(g) of the Act. Approximate number of holders of record as of the certification or notice date:550 Pursuant to the requirements of the Act, Henry County Bancshares, Inc. has caused this certification / notice to be signed on its behalf by the undersigned duly authorized person. Date:December 11, 2012 By: /s/ David H. Gill David H. Gill President and Chief Executive Officer
